Citation Nr: 0011330	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder.

2.	Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel





INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1943 to December 1946 and, apparently, with the 
United States Army from July 1948 to July 1951.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 


REMAND

After reviewing the claims files the Board finds that 
additional development is in order with respect to the 
veteran's claims currently on appeal.

The Board observes that although the veteran's service 
medical records for his second period of service with the 
Army are of record, his service medical records for his first 
period of service with the Navy are not.  Further, the 
veteran's service personnel record, showing dates of 
enlistment for his second period of service with the Army, 
are not of record.  The RO has apparently not yet requested 
these records.  As additional action by the RO may be 
fruitful in either obtaining the veteran's service medical 
records for his first period of service with the Navy and his 
service personnel record showing dates of enlistment for his 
second period of service with the Army, or documenting 
information that the records cannot be obtained, the Board 
determines that further development is warranted.  See Dixon 
v. Derwinski, 3 Vet. App. 261, 263-64 (1992).
 
The representative, in correspondence received in August 
1998, requested that the RO obtain VA medical records from 
the Columbia, South Carolina VA Medical 
Center.  However, he did not indicate the dates that the 
veteran received treatment for his right and left shoulder 
disorders.  Hence, further development is warranted. 

The Board acknowledges the veteran's receipt of benefits from 
the Social Security Administration (SSA).  Significantly, 
however, as the veteran is older than 62 years of age, any 
current benefits would be old-age insurance benefits, not 
disability insurance benefits.  See generally, 42 U.S.C. §§ 
402, 423 (1998).  Further, even if the veteran had been 
receiving SSA disability benefits in the past, the veteran 
has not claimed that these records would provide a nexus to 
service.

With regard to the representative's request for an adequate 
examination, as the veteran has not presented well-grounded 
claims, the duty to assist him, to include an additional VA 
compensation examination, does not arise.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit held that only a person who has submitted a 
well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  

Therefore, this case is REMANDED for the following action:

1.	The veteran should be requested to 
submit a list of all sources of VA 
treatment, along with treatment dates, 
for his right and left shoulder 
disorders, the records of which have not 
already been identified and/or obtained.  
The RO should then directly contact the 
VA sources which are identified and 
obtain copies of the VA records for the 
specified time periods in question.

2.	The RO should also request from the 
National Personnel Record Center (NPRC) 
the veteran's service medical records for 
his first period of service with the 
Navy from November 1943 to December 1946.  
Further, the NPRC should be requested to 
provide the veteran's service personnel 
record (DD Form 214 or equivalent) 


for his second period of service with the 
Army from July 1948 to July 1951.  Any 
information obtained is to be associated 
with the claims folders.  If the search 
efforts for these records have negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims folders.

3.	Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any 
determination remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond.

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


